   Case: 1:17-cv-08146 Document #: 205 Filed: 07/01/19 Page 1 of 2 PageID #:9754




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SDAHRIE HOWARD, et al.,              )
                                     )                Case No. 17-cv-8146
         Plaintiffs,                 )
                                     )                Judge Matthew F. Kennelly
     v.                              )
                                     )
COOK COUNTY SHERIFF’S OFFICE et al., )
                                     )
         Defendants.                 )

 PLAINTIFFS’ MOTION TO EXCLUDE EXPERT REPORT OF BENJAMIN WILNER

       Plaintiffs respectfully move to exclude the report and opinions of Defendants’ proffered

expert in statistics, Dr. Benjamin Wilner, under Federal Rules of Evidence 702 and 703 and

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

       Rule 702 allows expert testimony if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue; [and]

       (b) the testimony is based on sufficient facts or data.

Rule 703 adds that the facts or data on which an expert relies must be of types that “experts in the

particular field would reasonably rely.”

       Plaintiffs’ arguments and authorities are set forth in Part III of their Reply in Support of

Their Motion for Class Certification. To summarize, the Court should exclude Wilner’s opinions

because (1) he relied on data created by defense counsel for purposes of this lawsuit, who made

numerous judgments and coding errors, and (2) his report uses so-called “benchmarks,” but they

are not valid statistical benchmarks, as Wilner admitted at deposition.
   Case: 1:17-cv-08146 Document #: 205 Filed: 07/01/19 Page 2 of 2 PageID #:9754




Dated: July 1, 2019                         Respectfully Submitted,

                                            /s/ Noelle Brennan______________
                                            One of the Attorneys for Plaintiffs


Marni Willenson                             Noelle Brennan
marni@willensonlaw.com                      nbrennan@nbrennan-associates.com
WILLENSON LAW, LLC                          Kristin Carter
542 S. Dearborn St., Suite 610              kcarter@nbrennan-associates.com
Chicago, IL 60605                           Naomi Frisch
312.508.5380                                nfrisch@nbrennan-associates.com
                                            NOELLE BRENNAN & ASSOCIATES,
Caryn C. Lederer                            LTD.
clederer@hsplegal.com                       20 S. Clark St., Suite 1530
Kate E. Schwartz                            Chicago, IL 60603
kschwartz@hsplegal.com                      312.422.0001
Emily R. Brown
ebrown@hsplegal.com                         Cyrus Mehri
HUGHES SOCOL PIERS                          cmehri@findjustice.com
RESNICK & DYM, LTD.                         Ellen Eardley
70 W. Madison St., Suite 4000               eeardley@findjustice.com
Chicago, Il 60602                           Michael Lieder
312.604.2630                                mlieder@findjustice.com
                                            MEHRI & SKALET, PLLC
Shelly B. Kulwin                            1250 Connecticut Ave., NW, Suite 300
skulwin@kmklawllp.com                       Washington, D.C. 20036
Jeffrey Kulwin                              202.822.5100
jkulwin@kmklawllp.com
Rachel A. Katz
rkatz@kmklawllp.com
KULWIN, MASCIOPINTO & KULWIN,
LLP
161 N. Clark Street, Suite 2500
Chicago, IL 60601
312.641.0300

Attorneys for Plaintiffs
